UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 97-1570



MARK A. LEE,

                                              Plaintiff - Appellant,

          versus


CUSHMAN, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Charles E. Simons, Jr., Senior District
Judge. (CA-95-2854-1-6BC)


Submitted:     October 31, 1997          Decided:    November 17, 1997


Before HALL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Mark A. Lee, Appellant Pro Se. George R. Hall, Timothy Eugene
Moses, HULL, TOWILL, NORMAN & BARRETT, Augusta, Georgia, For
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment in favor of Appellee in this products liability action.

Appellant's case was referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(A) (1994). The magistrate judge recommended that

summary judgment be granted in favor of Appellee, and advised Ap-

pellant that failure to file timely objections to this recommenda-

tion could waive appellate review of a district court order based

upon the recommendation. Despite this warning, Appellant failed to

object to the magistrate judge's recommendation.

     The timely filing of objections to a magistrate judge's rec-

ommendation is necessary to preserve appellate review of the sub-

stance of that recommendation when the parties have been warned

that failure to object will waive appellate review. See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file objections after receiving proper notice.

Accordingly, we dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED


                                2
3